UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 7-31-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings All Cap Growth Fund July 31, 2012 All Cap Growth - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.1% AEROSPACE AND DEFENSE — 3.7% BE Aerospace, Inc.(1) Precision Castparts Corp. TransDigm Group, Inc.(1) AUTOMOBILES — 1.1% Harley-Davidson, Inc. Hyundai Motor Co. BEVERAGES — 2.2% Coca-Cola Co. (The)(1) Monster Beverage Corp.(1) BIOTECHNOLOGY — 1.8% Alexion Pharmaceuticals, Inc.(1) Grifols SA(1) CAPITAL MARKETS — 0.4% Lazard Ltd., Class A CHEMICALS — 1.9% Monsanto Co. COMMERCIAL BANKS — 0.6% East West Bancorp., Inc. SVB Financial Group(1) COMMERCIAL SERVICES AND SUPPLIES — 1.1% Cintas Corp. Clean Harbors, Inc.(1) COMMUNICATIONS EQUIPMENT — 4.5% Cisco Systems, Inc. F5 Networks, Inc.(1) Palo Alto Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 11.5% Apple, Inc.(1) EMC Corp.(1) CONSTRUCTION AND ENGINEERING — 0.9% Chicago Bridge & Iron Co. NV New York Shares Quanta Services, Inc.(1) CONSUMER FINANCE — 2.2% American Express Co. Discover Financial Services DIVERSIFIED TELECOMMUNICATION SERVICES — 1.3% Verizon Communications, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.9% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 3.0% Cameron International Corp.(1) National Oilwell Varco, Inc. FOOD AND STAPLES RETAILING — 6.1% Costco Wholesale Corp. Natural Grocers by Vitamin Cottage, Inc.(1) PriceSmart, Inc. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 2.0% Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.9% Baxter International, Inc. Cooper Cos., Inc. (The) Covidien plc IDEXX Laboratories, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 5.2% Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 0.8% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 3.8% Chipotle Mexican Grill, Inc.(1) McDonald's Corp. Penn National Gaming, Inc.(1) Starbucks Corp. Yum! Brands, Inc. INTERNET AND CATALOG RETAIL — 2.8% Amazon.com, Inc.(1) Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 4.1% Baidu, Inc. ADR(1) Google, Inc. Class A(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 6.0% Accenture plc, Class A Alliance Data Systems Corp.(1) International Business Machines Corp. MasterCard, Inc., Class A Teradata Corp.(1) MACHINERY — 1.8% Caterpillar, Inc. Chart Industries, Inc.(1) Trinity Industries, Inc. MEDIA — 0.6% CBS Corp., Class B METALS AND MINING — 1.4% Carpenter Technology Corp. Freeport-McMoRan Copper & Gold, Inc. OIL, GAS AND CONSUMABLE FUELS — 0.7% Concho Resources, Inc.(1) Linn Energy LLC PHARMACEUTICALS — 3.6% Allergan, Inc. Perrigo Co. Shire plc ADR Watson Pharmaceuticals, Inc.(1) ROAD AND RAIL — 1.3% Kansas City Southern SOFTWARE — 5.9% Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) Microsoft Corp. NetSuite, Inc.(1) Nuance Communications, Inc.(1) Salesforce.com, Inc.(1) Sourcefire, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 6.3% Cabela's, Inc.(1) GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe's Cos., Inc. O'Reilly Automotive, Inc.(1) PetSmart, Inc. TJX Cos., Inc. (The) Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.2% Coach, Inc. Lululemon Athletica, Inc.(1) Michael Kors Holdings Ltd.(1) TOBACCO — 4.2% Altria Group, Inc. Philip Morris International, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.3% United Rentals, Inc.(1) TOTAL COMMON STOCKS (Cost $677,659,373) TEMPORARY CASH INVESTMENTS — 2.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $9,880,385), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $9,679,890) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $9,862,454), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $9,679,879) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $2,205,349), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value SSgA U.S. Government Money Market Fund 13 13 TOTAL TEMPORARY CASH INVESTMENTS (Cost $21,525,681) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $699,185,054) OTHER ASSETS AND LIABILITIES — (0.3)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) 4,070,381 EUR for USD UBS AG 8/31/12 (Value on Settlement Date $5,034,573) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments 13 — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Balanced Fund July 31, 2012 Balanced - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 59.7% AEROSPACE AND DEFENSE — 2.2% Boeing Co. (The) L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.2% FedEx Corp. United Parcel Service, Inc., Class B AIRLINES† Spirit Airlines, Inc.(1) BEVERAGES — 1.0% Coca-Cola Co. (The)(1) Constellation Brands, Inc., Class A(1) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 1.0% Amgen, Inc. Biogen Idec, Inc.(1) United Therapeutics Corp.(1) CHEMICALS — 2.1% CF Industries Holdings, Inc. Huntsman Corp. LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. COMMERCIAL BANKS — 1.6% Bank of Montreal BB&T Corp. U.S. Bancorp Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 0.6% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. QUALCOMM, Inc. Research In Motion Ltd.(1) COMPUTERS AND PERIPHERALS — 3.3% Apple, Inc.(1) EMC Corp.(1) Seagate Technology plc Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 0.6% Chicago Bridge & Iron Co. NV New York Shares URS Corp. CONSUMER FINANCE — 0.9% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.3% Apollo Group, Inc., Class A(1) Coinstar, Inc.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 1.1% Bank of America Corp. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.9% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.2% American Electric Power Co., Inc. Cleco Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.2% Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 0.3% Helix Energy Solutions Group, Inc.(1) FOOD AND STAPLES RETAILING — 0.7% CVS Caremark Corp. Kroger Co. (The) SUPERVALU, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.9% Archer-Daniels-Midland Co. Bunge Ltd. Campbell Soup Co. ConAgra Foods, Inc. Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 0.9% Covidien plc Medtronic, Inc. St. Jude Medical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.6% Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.2% Brinker International, Inc. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.3% Garmin Ltd. HOUSEHOLD PRODUCTS — 0.6% Energizer Holdings, Inc.(1) Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.2% Danaher Corp. General Electric Co. Tyco International Ltd. INSURANCE — 3.6% ACE Ltd. Aflac, Inc. Allied World Assurance Co. Holdings AG Assurant, Inc. Berkshire Hathaway, Inc., Class B(1) Everest Re Group Ltd. Loews Corp. Marsh & McLennan Cos., Inc. Principal Financial Group, Inc. Protective Life Corp. Prudential Financial, Inc. Validus Holdings Ltd. INTERNET AND CATALOG RETAIL† Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 1.1% Google, Inc., Class A(1) IT SERVICES — 2.8% Accenture plc, Class A International Business Machines Corp. Visa, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.6% Agilent Technologies, Inc. Life Technologies Corp.(1) MACHINERY — 1.5% Actuant Corp., Class A Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 1.7% CBS Corp., Class B Comcast Corp., Class A DISH Network Corp., Class A Regal Entertainment Group Class A Viacom, Inc., Class B METALS AND MINING — 0.5% Coeur d'Alene Mines Corp.(1) Teck Resources Ltd. MULTI-UTILITIES — 1.1% Ameren Corp. Consolidated Edison, Inc. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 0.9% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 6.2% Apache Corp. Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd. Exxon Mobil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Phillips 66 Suncor Energy, Inc. Western Refining, Inc. PERSONAL PRODUCTS — 0.2% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 4.5% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROFESSIONAL SERVICES — 0.1% Dun & Bradstreet Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% Simon Property Group, Inc. ROAD AND RAIL — 0.7% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.1% Advanced Micro Devices, Inc.(1) Applied Materials, Inc. Broadcom Corp., Class A Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 3.3% Activision Blizzard, Inc. Adobe Systems, Inc.(1) CA, Inc. Cadence Design Systems, Inc.(1) Intuit, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 1.7% Best Buy Co., Inc. Buckle, Inc. (The) Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) O'Reilly Automotive, Inc.(1) PetSmart, Inc. TOBACCO — 0.9% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $305,466,524) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(2) — 12.6% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 0.8% FHLMC, VRN, 2.59%, 8/1/12 FHLMC, VRN, 2.91%, 8/1/12 FHLMC, VRN, 3.28%, 8/1/12 FHLMC, VRN, 4.03%, 8/1/12 FHLMC, VRN, 6.15%, 8/1/12 FNMA, VRN, 2.73%, 8/1/12 FNMA, VRN, 3.34%, 8/1/12 FNMA, VRN, 3.37%, 8/1/12 FNMA, VRN, 3.90%, 8/1/12 FNMA, VRN, 3.91%, 8/1/12 FNMA, VRN, 3.97%, 8/1/12 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 11.8% FHLMC, 7.00%, 10/1/12 FHLMC, 4.50%, 1/1/19 FHLMC, 6.50%, 1/1/28 FHLMC, 5.50%, 12/1/33 FHLMC, 5.00%, 7/1/35 FHLMC, 5.50%, 1/1/38 FHLMC, 6.00%, 8/1/38 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47 FNMA, 6.50%, 5/1/13 FNMA, 6.50%, 5/1/13 FNMA, 6.50%, 6/1/13 FNMA, 6.50%, 6/1/13 FNMA, 6.50%, 6/1/13 FNMA, 6.00%, 1/1/14 FNMA, 6.00%, 4/1/14 FNMA, 4.50%, 5/1/19 FNMA, 4.50%, 5/1/19 FNMA, 5.00%, 9/1/20 FNMA, 6.50%, 1/1/28 FNMA, 6.50%, 1/1/29 FNMA, 7.50%, 7/1/29 FNMA, 7.50%, 9/1/30 FNMA, 5.00%, 7/1/31 FNMA, 6.50%, 9/1/31 FNMA, 7.00%, 9/1/31 FNMA, 6.50%, 1/1/32 FNMA, 6.50%, 8/1/32 FNMA, 5.50%, 6/1/33 FNMA, 5.50%, 7/1/33 FNMA, 5.50%, 8/1/33 FNMA, 5.50%, 9/1/33 FNMA, 5.00%, 11/1/33 FNMA, 4.50%, 9/1/35 FNMA, 5.00%, 2/1/36 FNMA, 5.50%, 4/1/36 FNMA, 5.50%, 5/1/36 FNMA, 5.50%, 2/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37 FNMA, 4.50%, 9/1/40 FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 FNMA, 6.50%, 6/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 GNMA, 7.00%, 4/20/26 GNMA, 7.50%, 8/15/26 GNMA, 7.00%, 2/15/28 GNMA, 7.50%, 2/15/28 GNMA, 7.00%, 12/15/28 GNMA, 7.00%, 5/15/31 GNMA, 5.50%, 11/15/32 GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 GNMA, 4.00%, 12/15/41 GNMA, 3.50%, 6/20/42 GNMA, 3.50%, 7/20/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $73,297,919) U.S. TREASURY SECURITIES— 10.9% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.25%, 2/15/29 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 3.75%, 8/15/41 U.S. Treasury Bonds, 3.125%, 11/15/41 U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Notes, 0.75%, 9/15/13 U.S. Treasury Notes, 0.75%, 12/15/13 U.S. Treasury Notes, 1.25%, 2/15/14 U.S. Treasury Notes, 1.25%, 3/15/14 U.S. Treasury Notes, 0.50%, 8/15/14 U.S. Treasury Notes, 2.375%, 8/31/14 U.S. Treasury Notes, 0.50%, 10/15/14 U.S. Treasury Notes, 2.625%, 12/31/14 U.S. Treasury Notes, 2.125%, 12/31/15 U.S. Treasury Notes, 0.50%, 7/31/17 U.S. Treasury Notes, 1.875%, 10/31/17 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.375%, 11/30/18 U.S. Treasury Notes, 2.625%, 8/15/20 U.S. Treasury Notes, 3.125%, 5/15/21 U.S. Treasury Notes, 2.125%, 8/15/21 U.S. Treasury Notes, 2.00%, 2/15/22 TOTAL U.S. TREASURY SECURITIES (Cost $63,823,485) CORPORATE BONDS — 10.0% AEROSPACE AND DEFENSE — 0.2% L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19 Raytheon Co., 4.40%, 2/15/20 United Technologies Corp., 6.05%, 6/1/36 United Technologies Corp., 5.70%, 4/15/40 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.2% American Honda Finance Corp., 2.375%, 3/18/13(3) American Honda Finance Corp., 2.50%, 9/21/15(3) Daimler Finance North America LLC, 1.30%, 7/31/15(3)(4) Daimler Finance North America LLC, 2.625%, 9/15/16(3) Ford Motor Credit Co. LLC, 5.875%, 8/2/21 Nissan Motor Acceptance Corp., 3.25%, 1/30/13(3) BEVERAGES — 0.3% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 3.75%, 7/15/42 Coca-Cola Co. (The), 1.80%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 Dr Pepper Snapple Group, Inc., 3.20%, 11/15/21 PepsiCo, Inc., 4.875%, 11/1/40 Pernod-Ricard SA, 2.95%, 1/15/17(3) SABMiller Holdings, Inc., 2.45%, 1/15/17(3) SABMiller Holdings, Inc., 3.75%, 1/15/22(3) BIOTECHNOLOGY — 0.1% Amgen, Inc., 2.125%, 5/15/17 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.1% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.2% CF Industries, Inc., 6.875%, 5/1/18 Dow Chemical Co. (The), 5.90%, 2/15/15 Dow Chemical Co. (The), 2.50%, 2/15/16 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 PPG Industries, Inc., 2.70%, 8/15/22 COMMERCIAL BANKS — 0.7% Bank of America N.A., 5.30%, 3/15/17 Bank of Nova Scotia, 2.55%, 1/12/17 BB&T Corp., 5.70%, 4/30/14 BB&T Corp., 3.20%, 3/15/16 Capital One Financial Corp., 4.75%, 7/15/21 Fifth Third Bancorp, 6.25%, 5/1/13 HSBC Bank plc, 3.50%, 6/28/15(3) Huntington Bancshares, Inc., 7.00%, 12/15/20 JPMorgan Chase Bank N.A., 5.875%, 6/13/16 Kreditanstalt fuer Wiederaufbau, 4.125%, 10/15/14 Kreditanstalt fuer Wiederaufbau, 2.00%, 6/1/16 Royal Bank of Scotland plc (The), 3.95%, 9/21/15 Royal Bank of Scotland plc (The), 4.375%, 3/16/16 SunTrust Bank, 7.25%, 3/15/18 SunTrust Banks, Inc., 3.60%, 4/15/16 Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 U.S. Bancorp., MTN, 3.00%, 3/15/22 U.S. Bancorp., MTN, 2.95%, 7/15/22 Wachovia Bank N.A., 4.80%, 11/1/14 Wells Fargo & Co., 3.68%, 9/15/12 Wells Fargo & Co., 2.10%, 5/8/17 Wells Fargo & Co., 5.625%, 12/11/17 Wells Fargo & Co., 4.60%, 4/1/21 Wells Fargo & Co., MTN, 3.50%, 3/8/22 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Corrections Corp. of America, 7.75%, 6/1/17 Republic Services, Inc., 3.80%, 5/15/18 Republic Services, Inc., 5.50%, 9/15/19 Republic Services, Inc., 3.55%, 6/1/22 Waste Management, Inc., 6.125%, 11/30/39 COMMUNICATIONS EQUIPMENT† Cisco Systems, Inc., 5.90%, 2/15/39 COMPUTERS AND PERIPHERALS — 0.1% Hewlett-Packard Co., 2.60%, 9/15/17 CONSUMER FINANCE — 0.3% American Express Centurion Bank, 6.00%, 9/13/17 American Express Credit Corp., 2.80%, 9/19/16 American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 Credit Suisse (New York), 5.30%, 8/13/19 PNC Bank N.A., 6.00%, 12/7/17 SLM Corp., 6.25%, 1/25/16 SLM Corp., MTN, 5.00%, 10/1/13 CONTAINERS AND PACKAGING† Ball Corp., 7.125%, 9/1/16 Ball Corp., 6.75%, 9/15/20 DIVERSIFIED FINANCIAL SERVICES — 1.4% Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 3.75%, 7/12/16 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 3.875%, 3/22/17 Bank of America Corp., 5.75%, 12/1/17 Citigroup, Inc., 6.01%, 1/15/15 Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 6.125%, 5/15/18 Citigroup, Inc., 4.50%, 1/14/22 Deutsche Bank AG (London), 3.875%, 8/18/14 General Electric Capital Corp., 3.75%, 11/14/14 General Electric Capital Corp., 2.25%, 11/9/15 General Electric Capital Corp., 5.625%, 9/15/17 General Electric Capital Corp., 4.375%, 9/16/20 General Electric Capital Corp., 5.30%, 2/11/21 General Electric Capital Corp., MTN, 2.30%, 4/27/17 General Electric Capital Corp., MTN, 6.00%, 8/7/19 Goldman Sachs Group, Inc. (The), 3.30%, 5/3/15 Goldman Sachs Group, Inc. (The), 3.625%, 2/7/16 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.25%, 2/1/41 HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 6.80%, 6/1/38 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.625%, 5/10/21 Morgan Stanley, 6.625%, 4/1/18 Morgan Stanley, 5.625%, 9/23/19 UBS AG (Stamford Branch), 5.875%, 12/20/17 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.4% AT&T, Inc., 3.00%, 2/15/22 AT&T, Inc., 6.80%, 5/15/36 AT&T, Inc., 6.55%, 2/15/39 British Telecommunications plc, 5.95%, 1/15/18 CenturyLink, Inc., 6.15%, 9/15/19 CenturyLink, Inc., 5.80%, 3/15/22 CenturyLink, Inc., Series P, 7.60%, 9/15/39 Deutsche Telekom International Finance BV, 2.25%, 3/6/17(3) Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Telecom Italia Capital SA, 7.00%, 6/4/18 Telefonica Emisiones SAU, 5.88%, 7/15/19 Telefonica Emisiones SAU, 5.46%, 2/16/21 Verizon Communications, Inc., 8.75%, 11/1/18 Verizon Communications, Inc., 3.50%, 11/1/21 Verizon Communications, Inc., 7.35%, 4/1/39 Windstream Corp., 7.875%, 11/1/17 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16 Jabil Circuit, Inc., 5.625%, 12/15/20 Jabil Circuit, Inc., 4.70%, 9/15/22 ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16 Noble Holding International Ltd., 3.95%, 3/15/22 Transocean, Inc., 6.50%, 11/15/20 Transocean, Inc., 6.375%, 12/15/21 Weatherford International Ltd., 9.625%, 3/1/19 FOOD AND STAPLES RETAILING — 0.2% CVS Caremark Corp., 6.60%, 3/15/19 Kroger Co. (The), 6.40%, 8/15/17 Safeway, Inc., 4.75%, 12/1/21 Target Corp., 4.00%, 7/1/42 Wal-Mart Stores, Inc., 5.875%, 4/5/27 Wal-Mart Stores, Inc., 5.625%, 4/15/41 FOOD PRODUCTS — 0.2% General Mills, Inc., 3.15%, 12/15/21 Kellogg Co., 4.45%, 5/30/16 Kraft Foods Group, Inc., 6.125%, 8/23/18(3) Kraft Foods, Inc., 6.125%, 2/1/18 Kraft Foods, Inc., 6.50%, 2/9/40 Kraft Foods, Inc., 5.00%, 6/4/42(3) Mead Johnson Nutrition Co., 3.50%, 11/1/14 GAS UTILITIES — 0.5% CenterPoint Energy Resources Corp., 6.25%, 2/1/37 El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enbridge Energy Partners LP, 6.50%, 4/15/18 Enbridge Energy Partners LP, 5.20%, 3/15/20 Enbridge Energy Partners LP, 5.50%, 9/15/40 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 3.70%, 6/1/15 Enterprise Products Operating LLC, 6.30%, 9/15/17 Enterprise Products Operating LLC, 5.95%, 2/1/41 Kinder Morgan Energy Partners LP, 6.85%, 2/15/20 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Magellan Midstream Partners LP, 6.55%, 7/15/19 Plains All American Pipeline LP / PAA Finance Corp., 3.95%, 9/15/15 Plains All American Pipeline LP / PAA Finance Corp., 8.75%, 5/1/19 Plains All American Pipeline LP / PAA Finance Corp., 3.65%, 6/1/22 TransCanada PipeLines Ltd., 2.50%, 8/1/22(4) Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES — 0.1% Covidien International Finance SA, 1.875%, 6/15/13 Covidien International Finance SA, 3.20%, 6/15/22 HEALTH CARE PROVIDERS AND SERVICES — 0.2% Express Scripts, Inc., 2.65%, 2/15/17(3) Express Scripts, Inc., 7.25%, 6/15/19 Universal Health Services, Inc., 7.125%, 6/30/16 WellPoint, Inc., 3.125%, 5/15/22 WellPoint, Inc., 5.80%, 8/15/40 HOTELS, RESTAURANTS AND LEISURE — 0.1% McDonald's Corp., 5.35%, 3/1/18 Wyndham Worldwide Corp., 6.00%, 12/1/16 Wyndham Worldwide Corp., 2.95%, 3/1/17 HOUSEHOLD DURABLES† Toll Brothers Finance Corp., 6.75%, 11/1/19 HOUSEHOLD PRODUCTS† Jarden Corp., 8.00%, 5/1/16 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22(3) General Electric Co., 5.25%, 12/6/17 INSURANCE — 0.4% Allstate Corp. (The), 7.45%, 5/16/19 Allstate Corp. (The), 5.20%, 1/15/42 American International Group, Inc., 3.65%, 1/15/14 American International Group, Inc., 5.85%, 1/16/18 American International Group, Inc., 4.875%, 6/1/22 Berkshire Hathaway Finance Corp., 4.25%, 1/15/21 CNA Financial Corp., 5.875%, 8/15/20 CNA Financial Corp., 5.75%, 8/15/21 Dolphin Subsidiary II, Inc., 6.50%, 10/15/16(3) Genworth Financial, Inc., 7.20%, 2/15/21 Hartford Financial Services Group, Inc., 4.00%, 3/30/15 Hartford Financial Services Group, Inc., 6.30%, 3/15/18 International Lease Finance Corp., 5.75%, 5/15/16 Liberty Mutual Group, Inc., 5.00%, 6/1/21(3) Liberty Mutual Group, Inc., 4.95%, 5/1/22(3) Lincoln National Corp., 6.25%, 2/15/20 MetLife, Inc., 6.75%, 6/1/16 Prudential Financial, Inc., 7.375%, 6/15/19 Prudential Financial, Inc., 5.375%, 6/21/20 Prudential Financial, Inc., 5.625%, 5/12/41 INTERNET SOFTWARE AND SERVICES† Google, Inc., 2.125%, 5/19/16 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22(3) International Business Machines Corp., 1.95%, 7/22/16 MACHINERY — 0.1% Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Caterpillar, Inc., 2.60%, 6/26/22 Deere & Co., 5.375%, 10/16/29 Deere & Co., 3.90%, 6/9/42 MEDIA — 0.9% CBS Corp., 1.95%, 7/1/17 Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.50%, 11/15/35 Comcast Corp., 6.40%, 5/15/38 Comcast Corp., 4.65%, 7/15/42 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 3.55%, 3/15/15 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 DISH DBS Corp., 6.75%, 6/1/21 Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17 Lamar Media Corp., 9.75%, 4/1/14 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 News America, Inc., 6.90%, 8/15/39 Omnicom Group, Inc., 3.625%, 5/1/22 Qwest Corp., 7.50%, 10/1/14 SBA Telecommunications, Inc., 8.25%, 8/15/19 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner, Inc., 3.15%, 7/15/15 Time Warner, Inc., 3.40%, 6/15/22 Time Warner, Inc., 7.70%, 5/1/32 Time Warner, Inc., 4.90%, 6/15/42 Viacom, Inc., 4.375%, 9/15/14 Viacom, Inc., 4.50%, 3/1/21 Viacom, Inc., 3.125%, 6/15/22 Virgin Media Secured Finance plc, 6.50%, 1/15/18 METALS AND MINING — 0.2% AngloGold Ashanti Holdings plc, 5.375%, 4/15/20 ArcelorMittal, 5.25%, 8/5/20 ArcelorMittal, 6.25%, 2/25/22 Barrick North America Finance LLC, 4.40%, 5/30/21 Newmont Mining Corp., 3.50%, 3/15/22 Newmont Mining Corp., 6.25%, 10/1/39 Rio Tinto Finance USA Ltd., 3.50%, 11/2/20 Teck Resources Ltd., 5.375%, 10/1/15 Teck Resources Ltd., 3.15%, 1/15/17 Vale Overseas Ltd., 5.625%, 9/15/19 Vale Overseas Ltd., 4.625%, 9/15/20 MULTI-UTILITIES — 0.5% Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17 CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19 Consumers Energy Co., 2.85%, 5/15/22 Dominion Resources, Inc., 6.40%, 6/15/18 Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 6.30%, 2/1/14 Duke Energy Corp., 3.95%, 9/15/14 Edison International, 3.75%, 9/15/17 Exelon Generation Co. LLC, 5.20%, 10/1/19 FirstEnergy Solutions Corp., 6.05%, 8/15/21 Florida Power Corp., 6.35%, 9/15/37 Georgia Power Co., 4.30%, 3/15/42 Ipalco Enterprises, Inc., 5.00%, 5/1/18 Nisource Finance Corp., 4.45%, 12/1/21 Nisource Finance Corp., 5.25%, 2/15/43 Pacific Gas & Electric Co., 5.80%, 3/1/37 Pacific Gas & Electric Co., 4.45%, 4/15/42 PG&E Corp., 5.75%, 4/1/14 Progress Energy, Inc., 3.15%, 4/1/22 Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 6.50%, 6/1/16 Southern California Edison Co., 5.625%, 2/1/36 Southern Power Co., 5.15%, 9/15/41 OFFICE ELECTRONICS† Xerox Corp., 5.65%, 5/15/13 OIL, GAS AND CONSUMABLE FUELS — 0.8% Anadarko Petroleum Corp., 5.95%, 9/15/16 Anadarko Petroleum Corp., 6.45%, 9/15/36 Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 3.20%, 3/11/16 BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20 Cenovus Energy, Inc., 4.50%, 9/15/14 ConocoPhillips, 5.75%, 2/1/19 ConocoPhillips Holding Co., 6.95%, 4/15/29 Devon Energy Corp., 1.875%, 5/15/17 Devon Energy Corp., 5.60%, 7/15/41 EOG Resources, Inc., 5.625%, 6/1/19 Hess Corp., 6.00%, 1/15/40 Marathon Petroleum Corp., 3.50%, 3/1/16 Marathon Petroleum Corp., 5.125%, 3/1/21 Newfield Exploration Co., 6.875%, 2/1/20 Nexen, Inc., 5.875%, 3/10/35 Noble Energy, Inc., 4.15%, 12/15/21 Occidental Petroleum Corp., 2.70%, 2/15/23 Peabody Energy Corp., 7.375%, 11/1/16 Peabody Energy Corp., 6.50%, 9/15/20 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20 Phillips 66, 4.30%, 4/1/22(3) Pioneer Natural Resources Co., 3.95%, 7/15/22 Shell International Finance BV, 6.375%, 12/15/38 Suncor Energy, Inc., 6.10%, 6/1/18 Suncor Energy, Inc., 6.85%, 6/1/39 Talisman Energy, Inc., 7.75%, 6/1/19 Talisman Energy, Inc., 3.75%, 2/1/21 PAPER AND FOREST PRODUCTS — 0.1% Georgia-Pacific LLC, 5.40%, 11/1/20(3) International Paper Co., 4.75%, 2/15/22 International Paper Co., 6.00%, 11/15/41 PHARMACEUTICALS — 0.3% Abbott Laboratories, 5.30%, 5/27/40 AstraZeneca plc, 5.90%, 9/15/17 Bristol-Myers Squibb Co., 3.25%, 8/1/42 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Roche Holdings, Inc., 6.00%, 3/1/19(3) Roche Holdings, Inc., 7.00%, 3/1/39(3) Sanofi, 4.00%, 3/29/21 Watson Pharmaceuticals, Inc., 5.00%, 8/15/14 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% American Tower Corp., 4.625%, 4/1/15 American Tower Corp., 4.70%, 3/15/22 Boston Properties LP, 3.85%, 2/1/23 Developers Diversified Realty Corp., 4.75%, 4/15/18 HCP, Inc., 3.75%, 2/1/16 Simon Property Group LP, 5.75%, 12/1/15 UDR, Inc., 4.25%, 6/1/18 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15 Ventas Realty LP/Ventas Capital Corp., 4.00%, 4/30/19 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 WEA Finance LLC, 4.625%, 5/10/21(3) REAL ESTATE MANAGEMENT AND DEVELOPMENT† ProLogis LP, 6.625%, 12/1/19 ROAD AND RAIL — 0.1% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 5.05%, 3/1/41 CSX Corp., 4.25%, 6/1/21 CSX Corp., 4.75%, 5/30/42 Union Pacific Corp., 2.95%, 1/15/23 Union Pacific Corp., 4.75%, 9/15/41 SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17 Oracle Corp., 6.125%, 7/8/39 Oracle Corp., 5.375%, 7/15/40 SPECIALTY RETAIL — 0.1% Home Depot, Inc. (The), 5.95%, 4/1/41 Lowe's Cos., Inc., 1.625%, 4/15/17 Lowe's Cos., Inc., 4.65%, 4/15/42 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Gap, Inc. (The), 5.95%, 4/12/21 Hanesbrands, Inc., 6.375%, 12/15/20 Ltd. Brands, Inc., 6.90%, 7/15/17 TOBACCO — 0.1% Altria Group, Inc., 9.25%, 8/6/19 Philip Morris International, Inc., 4.125%, 5/17/21 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Alltel Corp., 7.875%, 7/1/32 America Movil SAB de CV, 5.00%, 3/30/20 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Vodafone Group plc, 5.625%, 2/27/17 TOTAL CORPORATE BONDS (Cost $55,890,163) COMMERCIAL MORTGAGE-BACKED SECURITIES(2) — 1.8% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 8/1/12 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 8/1/12 CenterPoint Energy Transition Bond Co. LLC, Series 2012-1, Class A2 SEQ, 2.16%, 10/15/21 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.22%, 8/1/12 Commercial Mortgage Pass-Through Certificates, Series 2004-LB3A, Class A4 SEQ, VRN, 5.23%, 8/1/12 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 8/1/12 Credit Suisse Mortgage Capital Certificates, Series 2007-TF2A, Class A1, VRN, 0.43%, 8/15/12(3) GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 8/1/12 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 8/1/12 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 8/1/12 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 8/1/12 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34(3) LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.27%, 8/11/12 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 8/11/12 LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class AJ SEQ, 4.84%, 7/15/40 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 8/11/12 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 8/11/12 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C5, Class A4, 3.18%, 8/15/45 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $11,089,701) COLLATERALIZED MORTGAGE OBLIGATIONS(2) — 1.1% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 0.9% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.33%, 8/1/12 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35 Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR28, Class 2A1, VRN, 2.70%, 8/1/12 MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.62%, 8/1/12 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.99%, 8/1/12 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 8/1/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-4, Class A9, 5.50%, 5/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.34%, 8/1/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.75%, 8/1/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.07%, 8/1/12 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.2% FHLMC, Series 77, Class H, 8.50%, 9/15/20 FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $6,938,868) U.S. GOVERNMENT AGENCY SECURITIES— 0.9% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 0.6% FHLB, 1.00%, 6/21/17 FHLMC, Series 1, 1.00%, 7/28/17 FHLMC, 2.375%, 1/13/22 GOVERNMENT-BACKED CORPORATE BOND(5) — 0.3% Citigroup Funding, Inc., 1.875%, 11/15/12 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $5,238,043) MUNICIPAL SECURITIES — 0.7% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47 American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 California GO, (Building Bonds), 7.30%, 10/1/39 California GO, (Building Bonds), 7.60%, 11/1/40 Illinois GO, 5.88%, 3/1/19 Illinois GO, (Taxable Pension), 5.10%, 6/1/33 Illinois GO, Series 2010-3, (Building Bonds), 6.73%, 4/1/35 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Metropolitan Transportation Authority Rev., Series 2010 C1, (Building Bonds), 6.69%, 11/15/40 Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40 Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33 New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 New York GO, Series 2010 F1, (Building Bonds), 6.27%, 12/1/37 Ohio State University (The) Rev., Series 2011 A, 4.80%, 6/1/11 Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34 Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34 Port Authority of New York & New Jersey Rev., 4.93%, 10/1/51 Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40 Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36 Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41 San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32 Texas GO, (Building Bonds), 5.52%, 4/1/39 Washington GO, Series 2010 F, (Building Bonds), 5.14%, 8/1/40 TOTAL MUNICIPAL SECURITIES (Cost $3,323,063) SOVEREIGN GOVERNMENTS AND AGENCIES — 0.6% BRAZIL — 0.2% Brazilian Government International Bond, 5.875%, 1/15/19 Brazilian Government International Bond, 4.875%, 1/22/21 Brazilian Government International Bond, 5.625%, 1/7/41 CANADA — 0.1% Hydro-Quebec, 8.40%, 1/15/22 Province of Ontario Canada, 5.45%, 4/27/16 Province of Ontario Canada, 1.60%, 9/21/16 CHILE† Chile Government International Bond, 3.25%, 9/14/21 COLOMBIA† Colombia Government International Bond, 4.375%, 7/12/21 ITALY† Republic of Italy, 6.875%, 9/27/23 MEXICO — 0.2% United Mexican States, 5.625%, 1/15/17 United Mexican States, 5.95%, 3/19/19 United Mexican States, 5.125%, 1/15/20 United Mexican States, 6.05%, 1/11/40 United Mexican States, MTN, 4.75%, 3/8/44 PERU† Republic of Peru, 6.55%, 3/14/37 Republic of Peru, 5.625%, 11/18/50 POLAND† Poland Government International Bond, 5.125%, 4/21/21 SOUTH KOREA — 0.1% Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank, 3.25%, 3/9/16 Korea Development Bank, 4.00%, 9/9/16 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $3,496,907) TEMPORARY CASH INVESTMENTS — 1.9% SSgA U.S. Government Money Market Fund (Cost$11,486,577) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $540,051,250) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% $ CREDIT DEFAULT SWAP AGREEMENTS Counterparty/ Reference Entity Notional Amount ($) Buy/Sell Protection Interest Rate (%) Termination Date Premiums Paid (Received) ($) Unrealized Appreciation (Depreciation) ($) Value ($) Bank of America N.A./CDX North America Investment Grade 16 Index Buy 6/20/16 Notes to Schedule of Investments CDX - Credit Derivatives Indexes FDIC - Federal Deposit Insurance Corporation FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation LB-UBS - Lehman Brothers, Inc. - UBS AG MASTR - Mortgage Asset Securitization Transactions, Inc. MTN - Medium Term Note PHHMC - PHH Mortgage Corporation SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Final maturity date indicated, unless otherwise noted. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $4,864,790, which represented 0.8% of total net assets. When-issued security. The debt is guaranteed under the FDIC Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — U.S. Government Agency Mortgage-Backed Securities — — U.S. Treasury Securities — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — U.S. Government Agency Securities — — Municipal Securities — — Sovereign Governments and Agencies — — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Swap Agreements — ) — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Capital Value Fund July 31, 2012 Capital Value - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.1% AEROSPACE AND DEFENSE — 1.2% Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.6% Southwest Airlines Co. AUTO COMPONENTS — 0.3% Autoliv, Inc. AUTOMOBILES — 1.1% Ford Motor Co. BEVERAGES — 0.8% PepsiCo, Inc. BIOTECHNOLOGY — 0.7% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 3.7% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.7% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.4% PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.3% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT — 2.1% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 0.9% Hewlett-Packard Co. DIVERSIFIED FINANCIAL SERVICES — 5.3% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.6% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.5% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ENERGY EQUIPMENT AND SERVICES — 2.4% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.7% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.6% Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.5% Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.8% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.4% Carnival Corp. HOUSEHOLD PRODUCTS — 2.9% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.6% General Electric Co. Tyco International Ltd. INSURANCE — 7.8% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES — 0.3% Fiserv, Inc.(1) MACHINERY — 1.9% Dover Corp. Eaton Corp. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 3.9% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.7% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.8% PG&E Corp. MULTILINE RETAIL — 2.6% Kohl's Corp. Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 15.7% Apache Corp. Chevron Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Phillips 66 Royal Dutch Shell plc, Class A Total SA ADR Ultra Petroleum Corp.(1) Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.6% International Paper Co. PHARMACEUTICALS — 9.5% Abbott Laboratories Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.3% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd. SOFTWARE — 2.2% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.2% Lowe's Cos., Inc. Staples, Inc. TOBACCO — 0.5% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $95,813,144) TEMPORARY CASH INVESTMENTS — 0.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%,7/15/14 - 3/31/15, valued at $450,694), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $441,548) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%,11/15/41, valued at $449,876), in a joint trading account at 0.10%, dated 7/31/12, due8/1/12 (Delivery value $441,547) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $100,597), in a joint trading account at 0.10%, dated 7/31/12, due8/1/12 (Delivery value TOTAL TEMPORARY CASH INVESTMENTS (Cost $981,894) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $96,795,038) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) EUR for USD UBS AG 8/31/12 EUR for USD UBS AG 8/31/12 ) (Value on Settlement Date $1,610,520) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Focused Growth Fund July 31, 2012 Focused Growth - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.1% AEROSPACE AND DEFENSE — 5.4% Honeywell International, Inc. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 2.5% United Parcel Service, Inc., Class B AUTO COMPONENTS — 2.2% BorgWarner, Inc.(1) AUTOMOBILES — 1.2% Harley-Davidson, Inc. BEVERAGES — 4.6% Coca-Cola Co. (The)(1) BIOTECHNOLOGY — 1.3% Alexion Pharmaceuticals, Inc.(1) CAPITAL MARKETS — 1.7% BlackRock, Inc. CHEMICALS — 1.8% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 1.2% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 2.3% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 12.3% Apple, Inc.(1) EMC Corp.(1) ENERGY EQUIPMENT AND SERVICES — 3.9% Schlumberger Ltd. FOOD AND STAPLES RETAILING — 1.3% CVS Caremark Corp. FOOD PRODUCTS — 0.9% Hershey Co. (The) HEALTH CARE EQUIPMENT AND SUPPLIES — 2.5% Covidien plc Edwards Lifesciences Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.9% Express Scripts Holding Co.(1) HOTELS, RESTAURANTS AND LEISURE — 2.9% Chipotle Mexican Grill, Inc.(1) Marriott International, Inc. Class A Starbucks Corp. HOUSEHOLD PRODUCTS — 2.5% Colgate-Palmolive Co. INTERNET AND CATALOG RETAIL — 0.1% Amazon.com, Inc.(1) 71 INTERNET SOFTWARE AND SERVICES — 3.2% Google, Inc., Class A(1) IT SERVICES — 3.6% Automatic Data Processing, Inc. MasterCard, Inc., Class A MACHINERY — 3.0% Illinois Tool Works, Inc. MEDIA — 3.5% CBS Corp., Class B Time Warner Cable, Inc. MULTILINE RETAIL — 2.1% Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 3.1% Noble Energy, Inc. Occidental Petroleum Corp. PHARMACEUTICALS — 5.4% Abbott Laboratories Johnson & Johnson ROAD AND RAIL — 1.8% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.6% Broadcom Corp., Class A Linear Technology Corp. Xilinx, Inc. SOFTWARE — 5.4% Citrix Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 4.5% Home Depot, Inc. (The) O'Reilly Automotive, Inc.(1) TOBACCO — 0.3% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 3.1% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $11,948,046) EXCHANGE-TRADED FUNDS — 1.0% iShares Russell 1000 Growth Index Fund (Cost$152,638) TEMPORARY CASH INVESTMENTS — 1.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $142,338), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $139,450) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $142,079), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $139,449) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $31,770), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $31,203) TOTAL TEMPORARY CASH INVESTMENTS (Cost $310,101) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $12,410,785) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Fundamental Equity Fund July 31, 2012 Fundamental Equity - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.5% AEROSPACE AND DEFENSE — 2.9% General Dynamics Corp. Honeywell International, Inc. Lockheed Martin Corp. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.8% United Parcel Service, Inc., Class B AIRLINES — 0.2% Allegiant Travel Co.(1) AUTOMOBILES — 0.5% Ford Motor Co. BEVERAGES — 1.0% Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 1.8% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 0.4% Ameriprise Financial, Inc. Legg Mason, Inc. CHEMICALS — 1.0% Ashland, Inc. CF Industries Holdings, Inc. E.I. du Pont de Nemours & Co. Eastman Chemical Co. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 2.7% Bank of Hawaii Corp. PNC Financial Services Group, Inc. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.2% Knoll, Inc. COMMUNICATIONS EQUIPMENT — 1.3% Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 6.1% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. CONSTRUCTION AND ENGINEERING — 0.2% EMCOR Group, Inc. Fluor Corp. Foster Wheeler AG(1) CONSUMER FINANCE — 2.0% American Express Co. Capital One Financial Corp. Discover Financial Services CONTAINERS AND PACKAGING — 0.1% Sealed Air Corp. DIVERSIFIED CONSUMER SERVICES — 0.1% Sotheby's DIVERSIFIED FINANCIAL SERVICES — 2.6% Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.5% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.8% FirstEnergy Corp. Northeast Utilities Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 1.1% Belden, Inc. Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc. ENERGY EQUIPMENT AND SERVICES — 1.0% Halliburton Co. National Oilwell Varco, Inc. Patterson-UTI Energy, Inc. FOOD AND STAPLES RETAILING — 2.1% Kroger Co. (The) Safeway, Inc. SYSCO Corp. Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 2.6% Bunge Ltd. ConAgra Foods, Inc. H.J. Heinz Co. Kraft Foods, Inc., Class A Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A GAS UTILITIES — 0.1% Questar Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 0.4% Baxter International, Inc. Covidien plc Medtronic, Inc. Stryker Corp. HEALTH CARE PROVIDERS AND SERVICES — 4.4% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Express Scripts Holding Co.(1) Humana, Inc. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.3% Bally Technologies, Inc.(1) Cheesecake Factory, Inc. (The)(1) Starbucks Corp. Wyndham Worldwide Corp. Wynn Resorts Ltd. HOUSEHOLD DURABLES — 0.1% Tupperware Brands Corp. HOUSEHOLD PRODUCTS — 2.4% Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.7% General Electric Co. INSURANCE — 3.9% ACE Ltd. Aflac, Inc. American Financial Group, Inc. Assurant, Inc. Chubb Corp. (The) MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) Unum Group INTERNET AND CATALOG RETAIL — 0.8% Amazon.com, Inc.(1) Expedia, Inc. priceline.com, Inc.(1) TripAdvisor, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.0% AOL, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 5.4% Accenture plc, Class A International Business Machines Corp. Visa, Inc., Class A Western Union Co. (The) LEISURE EQUIPMENT AND PRODUCTS — 0.3% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.3% Agilent Technologies, Inc. Thermo Fisher Scientific, Inc. MACHINERY — 2.1% AGCO Corp.(1) Caterpillar, Inc. Cummins, Inc. Dover Corp. Oshkosh Corp.(1) Wabtec Corp. MEDIA — 4.6% CBS Corp., Class B Comcast Corp., Class A Gannett Co., Inc. Omnicom Group, Inc. Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 1.1% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Reliance Steel & Aluminum Co. MULTI-UTILITIES — 1.4% Ameren Corp. CenterPoint Energy, Inc. DTE Energy Co. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 0.4% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 10.5% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. HollyFrontier Corp. Murphy Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Valero Energy Corp. Williams Cos., Inc. (The) WPX Energy, Inc.(1) PAPER AND FOREST PRODUCTS — 0.8% International Paper Co. PHARMACEUTICALS — 6.1% Abbott Laboratories Bristol-Myers Squibb Co. Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.3% American Tower Corp. Public Storage Simon Property Group, Inc. ROAD AND RAIL — 1.3% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.2% Altera Corp. Intel Corp. Marvell Technology Group Ltd. Texas Instruments, Inc. SOFTWARE — 3.5% Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL — 3.2% AutoZone, Inc.(1) Chico's FAS, Inc. Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. Pier 1 Imports, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.2% Coach, Inc. TOBACCO — 1.6% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $118,451,668) EXCHANGE-TRADED FUNDS — 0.5% SPDR S&P rust (Cost$771,814) TEMPORARY CASH INVESTMENTS — 1.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $778,019), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $762,231) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $776,607), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $762,230) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $173,658), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $170,556) SSgA U.S. Government Money Market Fund 28 28 TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,695,040) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $120,918,522) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ETF - Exchange-Traded Fund SPDR - Standard & Poor's Depositary Receipts † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments 28 — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Growth Fund July 31, 2012 Growth - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.8% AEROSPACE AND DEFENSE — 5.3% Boeing Co. (The) Hexcel Corp.(1) Honeywell International, Inc. Precision Castparts Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.1% United Parcel Service, Inc., Class B AUTO COMPONENTS — 0.8% Autoliv, Inc. BorgWarner, Inc.(1) AUTOMOBILES — 0.7% Harley-Davidson, Inc. BEVERAGES — 5.1% Beam, Inc. Brown-Forman Corp., Class B Coca-Cola Co. (The)(1) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 1.8% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Gilead Sciences, Inc.(1) Medivation, Inc.(1) CAPITAL MARKETS — 0.7% BlackRock, Inc. CHEMICALS — 2.4% E.I. du Pont de Nemours & Co. Monsanto Co. Rockwood Holdings, Inc. COMMERCIAL BANKS — 0.8% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 2.0% Cisco Systems, Inc. F5 Networks, Inc.(1) Palo Alto Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 10.4% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.4% Verizon Communications, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.2% Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 3.2% Core Laboratories NV Hornbeck Offshore Services, Inc.(1) Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 4.1% Costco Wholesale Corp. CVS Caremark Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.2% Annie's, Inc.(1) Hershey Co. (The) Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.8% Cooper Cos., Inc. (The) Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) ResMed, Inc.(1) Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.9% AmerisourceBergen Corp. Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 0.2% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 3.3% Chipotle Mexican Grill, Inc.(1) Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. HOUSEHOLD DURABLES — 0.5% Mohawk Industries, Inc.(1) HOUSEHOLD PRODUCTS — 1.1% Church & Dwight Co., Inc. Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES — 0.9% Danaher Corp. INSURANCE — 0.3% Brown & Brown, Inc. INTERNET AND CATALOG RETAIL — 1.9% Amazon.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 3.0% Google, Inc., Class A(1) IT SERVICES — 4.6% Accenture plc, Class A Automatic Data Processing, Inc. International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.6% Agilent Technologies, Inc. MACHINERY — 1.6% Deere & Co. Illinois Tool Works, Inc. MEDIA — 2.5% CBS Corp., Class B Time Warner Cable, Inc. Viacom, Inc., Class B METALS AND MINING — 0.3% Nucor Corp. MULTI-UTILITIES — 0.1% DTE Energy Co. MULTILINE RETAIL — 1.6% Dollar General Corp.(1) Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.6% EOG Resources, Inc. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.8% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 4.8% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Johnson & Johnson REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.0% American Campus Communities, Inc. American Tower Corp. AvalonBay Communities, Inc. Simon Property Group, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.2% CBRE Group, Inc.(1) ROAD AND RAIL — 1.6% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.5% Broadcom Corp., Class A Intel Corp. Linear Technology Corp. Marvell Technology Group Ltd. Xilinx, Inc. SOFTWARE — 7.4% Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) Fortinet, Inc.(1) Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) SPECIALTY RETAIL — 3.2% GNC Holdings, Inc. Class A Home Depot, Inc. (The) O'Reilly Automotive, Inc.(1) Tractor Supply Co. Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 0.5% Coach, Inc. TOBACCO — 2.5% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.3% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $7,667,078,466) TEMPORARY CASH INVESTMENTS — 0.6% FHLB, Discount Notes, 0.00%, 8/1/12(2) Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $972,028), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $952,304) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $970,264), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $952,302) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $216,961), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $213,087) SSgA U.S. Government Money Market Fund 98 98 TOTAL TEMPORARY CASH INVESTMENTS (Cost $52,117,783) TOTAL INVESTMENT SECURITIES — 99.4% (Cost $7,719,196,249) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments FHLB - Federal Home Loan Bank Non-income producing. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments 98 — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Heritage Fund July 31, 2012 Heritage - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.4% AEROSPACE AND DEFENSE — 3.0% BE Aerospace, Inc.(1) Spirit Aerosystems Holdings, Inc. Class A(1) TransDigm Group, Inc.(1) Triumph Group, Inc. AUTO COMPONENTS — 0.9% BorgWarner, Inc.(1) AUTOMOBILES — 1.2% Harley-Davidson, Inc. BEVERAGES — 1.5% Beam, Inc. Monster Beverage Corp.(1) BIOTECHNOLOGY — 4.7% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Grifols SA(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.6% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 1.8% KKR & Co. LP Lazard Ltd. Class A Raymond James Financial, Inc. CHEMICALS — 3.2% Airgas, Inc. Albemarle Corp. FMC Corp. COMMERCIAL BANKS — 1.1% East West Bancorp., Inc. SVB Financial Group(1) COMMERCIAL SERVICES AND SUPPLIES — 2.8% Cintas Corp. Clean Harbors, Inc.(1) Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.7% F5 Networks, Inc.(1) Palo Alto Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 1.9% Apple, Inc.(1) CONSTRUCTION AND ENGINEERING — 1.9% Chicago Bridge & Iron Co. NV New York Shares KBR, Inc. Quanta Services, Inc.(1) CONSUMER FINANCE — 1.4% Discover Financial Services DIVERSIFIED TELECOMMUNICATION SERVICES — 0.7% tw telecom, inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.2% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.9% Atwood Oceanics, Inc.(1) National Oilwell Varco, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 5.3% Costco Wholesale Corp. Fresh Market, Inc. (The)(1) PriceSmart, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 3.0% Hain Celestial Group, Inc. (The)(1) McCormick & Co., Inc. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.0% Cooper Cos., Inc. (The) IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 4.2% Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 1.3% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 3.7% Bally Technologies, Inc.(1) Chipotle Mexican Grill, Inc.(1) Panera Bread Co., Class A(1) Penn National Gaming, Inc.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD PRODUCTS — 1.3% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 2.3% Expedia, Inc. Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.4% Baidu, Inc. ADR(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 4.0% Alliance Data Systems Corp.(1) Teradata Corp.(1) MACHINERY — 1.9% Chart Industries, Inc.(1) Trinity Industries, Inc. Woodward, Inc. MEDIA — 0.5% Sirius XM Radio, Inc.(1) METALS AND MINING — 1.1% Carpenter Technology Corp. MULTILINE RETAIL — 1.1% Family Dollar Stores, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.8% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Linn Energy LLC PHARMACEUTICALS — 2.6% Perrigo Co. Watson Pharmaceuticals, Inc.(1) PROFESSIONAL SERVICES — 1.0% IHS, Inc. Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.0% Digital Realty Trust, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.5% CBRE Group, Inc.(1) ROAD AND RAIL — 2.0% Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.5% Avago Technologies Ltd. NXP Semiconductor NV(1) Xilinx, Inc. SOFTWARE — 4.7% Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) NetSuite, Inc.(1) Nuance Communications, Inc.(1) Salesforce.com, Inc.(1) Sourcefire, Inc.(1) Splunk, Inc.(1) SPECIALTY RETAIL — 9.7% Cabela's, Inc.(1) DSW, Inc., Class A GNC Holdings, Inc. Class A O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc.(1) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.5% Lululemon Athletica, Inc.(1) Michael Kors Holdings Ltd.(1) TRADING COMPANIES AND DISTRIBUTORS — 0.8% United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 1.7% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $2,836,291,567) TEMPORARY CASH INVESTMENTS — 2.6% FHLB, Discount Notes, 0.00%, 8/1/12(2) Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $2,982,085), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $2,921,572) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $2,976,673), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $2,921,569) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $665,616), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $653,730) TOTAL TEMPORARY CASH INVESTMENTS (Cost $96,496,850) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $2,932,788,417) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 8/31/12 (Value on Settlement Date $2,533,242) Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 8/31/12 (Value on Settlement Date $37,354,201) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro FHLB - Federal Home Loan Bank USD - United States Dollar † Category is less than 0.05% of total net assets. Non-income producing. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings New Opportunities Fund July 31, 2012 New Opportunities - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.2% AEROSPACE AND DEFENSE — 2.7% BE Aerospace, Inc.(1) TransDigm Group, Inc.(1) Triumph Group, Inc. AUTO COMPONENTS — 1.1% American Axle & Manufacturing Holdings, Inc.(1) Goodyear Tire & Rubber Co. (The)(1) BEVERAGES — 0.2% Boston Beer Co., Inc., Class A(1) BIOTECHNOLOGY — 4.5% Acorda Therapeutics, Inc.(1) Alkermes plc(1) Amylin Pharmaceuticals, Inc.(1) Arena Pharmaceuticals, Inc.(1) ARIAD Pharmaceuticals, Inc.(1) BioMarin Pharmaceutical, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Dendreon Corp.(1) Incyte Corp. Ltd.(1) Ironwood Pharmaceuticals, Inc.(1) Isis Pharmaceuticals, Inc.(1) Medivation, Inc.(1) Myriad Genetics, Inc.(1) Onyx Pharmaceuticals, Inc.(1) Pharmacyclics, Inc.(1) Seattle Genetics, Inc.(1) Theravance, Inc.(1) United Therapeutics Corp.(1) BUILDING PRODUCTS — 1.2% Apogee Enterprises, Inc. Builders FirstSource, Inc.(1) Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 1.6% Affiliated Managers Group, Inc.(1) Eaton Vance Corp. Lazard Ltd. Class A SEI Investments Co. Triangle Capital Corp. WisdomTree Investments, Inc.(1) CHEMICALS — 2.3% Albemarle Corp. H.B. Fuller Co. International Flavors & Fragrances, Inc. Koppers Holdings, Inc. TPC Group, Inc.(1) Valspar Corp. W.R. Grace & Co.(1) COMMERCIAL BANKS — 3.2% Banco Latinoamericano de Comercio Exterior SA E Shares Bancorp, Inc.(1) Cathay General Bancorp. City National Corp. Columbia Banking System, Inc. Home Bancshares, Inc. Pinnacle Financial Partners, Inc.(1) Signature Bank(1) Texas Capital Bancshares, Inc.(1) UMB Financial Corp. COMMERCIAL SERVICES AND SUPPLIES — 1.0% Deluxe Corp. G&K Services, Inc., Class A COMMUNICATIONS EQUIPMENT — 1.0% InterDigital, Inc. Netgear, Inc.(1) Procera Networks, Inc.(1) Riverbed Technology, Inc.(1) Sycamore Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 0.6% Datalink Corp.(1) Electronics for Imaging, Inc.(1) NCR Corp.(1) CONSTRUCTION MATERIALS — 0.4% Eagle Materials, Inc. CONTAINERS AND PACKAGING — 0.8% Ball Corp. Packaging Corp. of America DISTRIBUTORS — 0.9% LKQ Corp.(1) Pool Corp. DIVERSIFIED CONSUMER SERVICES — 1.0% Apollo Group, Inc., Class A(1) Grand Canyon Education, Inc.(1) Hillenbrand, Inc. ITT Educational Services, Inc.(1) Sotheby's Steiner Leisure, Ltd.(1) Strayer Education, Inc. DIVERSIFIED FINANCIAL SERVICES — 0.8% MarketAxess Holdings, Inc. MSCI, Inc., Class A(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.6% Premiere Global Services, Inc.(1) tw telecom, inc.(1) ELECTRIC UTILITIES — 0.3% ITC Holdings Corp. ELECTRICAL EQUIPMENT — 0.9% Acuity Brands, Inc. Franklin Electric Co., Inc. Hubbell, Inc., Class B ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.2% Badger Meter, Inc. Cognex Corp. FLIR Systems, Inc. Littelfuse, Inc. OSI Systems, Inc.(1) Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.7% Dresser-Rand Group, Inc.(1) Dril-Quip, Inc.(1) Hornbeck Offshore Services, Inc.(1) Oceaneering International, Inc. Pioneer Energy Services Corp.(1) RigNet, Inc.(1) FOOD AND STAPLES RETAILING — 1.1% Andersons, Inc. (The) Spartan Stores, Inc. United Natural Foods, Inc.(1) FOOD PRODUCTS — 0.4% J&J Snack Foods Corp. TreeHouse Foods, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 3.0% Align Technology, Inc.(1) Cooper Cos., Inc. (The) Cyberonics, Inc.(1) Gen-Probe, Inc.(1) Haemonetics Corp.(1) HeartWare International, Inc.(1) IDEXX Laboratories, Inc.(1) Masimo Corp.(1) Mettler-Toledo International, Inc.(1) ResMed, Inc.(1) STERIS Corp. Thoratec Corp.(1) Volcano Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.1% Air Methods Corp.(1) AMERIGROUP Corp.(1) Catamaran Corp.(1) Centene Corp.(1) Chemed Corp. HealthSouth Corp.(1) HMS Holdings Corp.(1) Lincare Holdings, Inc. MWI Veterinary Supply, Inc.(1) Owens & Minor, Inc. Patterson Cos., Inc. PSS World Medical, Inc.(1) WellCare Health Plans, Inc.(1) HEALTH CARE TECHNOLOGY — 0.4% athenahealth, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.5% AFC Enterprises, Inc.(1) Bally Technologies, Inc.(1) Brinker International, Inc. Cedar Fair LP Panera Bread Co., Class A(1) Papa John's International, Inc.(1) Shuffle Master, Inc.(1) Six Flags Entertainment Corp. HOUSEHOLD DURABLES — 1.2% NVR, Inc.(1) Standard Pacific Corp.(1) Tupperware Brands Corp. Zagg, Inc.(1) INDUSTRIAL CONGLOMERATES — 1.1% Raven Industries, Inc. Standex International Corp. INSURANCE — 1.5% AMERISAFE, Inc.(1) Amtrust Financial Services, Inc. Arthur J Gallagher & Co. ProAssurance Corp. INTERNET AND CATALOG RETAIL — 0.6% HSN, Inc. Netflix, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.9% Blucora, Inc.(1) CoStar Group, Inc.(1) Dice Holdings, Inc.(1) Liquidity Services, Inc.(1) Perficient, Inc.(1) Stamps.com, Inc.(1) ValueClick, Inc.(1) Web.com Group, Inc.(1) IT SERVICES — 4.6% Alliance Data Systems Corp.(1) Broadridge Financial Solutions, Inc. Cardtronics, Inc.(1) FleetCor Technologies, Inc.(1) Gartner, Inc.(1) Global Payments, Inc. Heartland Payment Systems, Inc. MAXIMUS, Inc. Total System Services, Inc. VeriFone Systems, Inc.(1) Wright Express Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 2.5% Polaris Industries, Inc. Smith & Wesson Holding Corp.(1) Sturm Ruger & Co., Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.6% Bruker Corp.(1) Charles River Laboratories International, Inc.(1) PAREXEL International Corp.(1) Techne Corp. MACHINERY — 4.6% CLARCOR, Inc. Donaldson Co., Inc. Lincoln Electric Holdings, Inc. Lindsay Corp. Middleby Corp.(1) Robbins & Myers, Inc. Sauer-Danfoss, Inc. Titan International, Inc. WABCO Holdings, Inc.(1) Wabtec Corp. MEDIA — 0.5% Regal Entertainment Group Class A METALS AND MINING — 0.8% Compass Minerals International, Inc. Haynes International, Inc. Noranda Aluminum Holding Corp. Royal Gold, Inc. MULTILINE RETAIL — 0.2% Gordmans Stores, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 3.3% Berry Petroleum Co., Class A Goodrich Petroleum Corp.(1) Gulfport Energy Corp.(1) Kodiak Oil & Gas Corp.(1) Rosetta Resources, Inc.(1) SandRidge Energy, Inc.(1) Stone Energy Corp.(1) Tesoro Logistics LP Vaalco Energy, Inc.(1) W&T Offshore, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 0.4% Buckeye Technologies, Inc. Neenah Paper, Inc. PERSONAL PRODUCTS — 0.8% Herbalife Ltd. Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 1.5% Auxilium Pharmaceuticals, Inc.(1) Endo Health Solutions Inc.(1) Impax Laboratories, Inc.(1) Jazz Pharmaceuticals plc(1) Medicines Co. (The)(1) Medicis Pharmaceutical Corp., Class A Salix Pharmaceuticals Ltd.(1) VIVUS, Inc.(1) PROFESSIONAL SERVICES — 1.8% Advisory Board Co. (The)(1) Equifax, Inc. On Assignment, Inc.(1) Robert Half International, Inc. TrueBlue, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.0% Camden Property Trust EastGroup Properties, Inc. Education Realty Trust, Inc. Essex Property Trust, Inc. Federal Realty Investment Trust Mid-America Apartment Communities, Inc. National Retail Properties, Inc. Omega Healthcare Investors, Inc. PennyMac Mortgage Investment Trust Post Properties, Inc. Rayonier, Inc. Sovran Self Storage, Inc. ROAD AND RAIL — 0.4% Hertz Global Holdings, Inc.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% Cirrus Logic, Inc.(1) LSI Corp.(1) Photronics, Inc.(1) Semtech Corp.(1) Silicon Motion Technology Corp. ADR(1) Skyworks Solutions, Inc.(1) Ultratech, Inc.(1) SOFTWARE — 6.5% Allot Communications Ltd.(1) ANSYS, Inc.(1) Ariba, Inc.(1) Aspen Technology, Inc.(1) BroadSoft, Inc.(1) Concur Technologies, Inc.(1) FactSet Research Systems, Inc. Fortinet, Inc.(1) Guidance Software, Inc.(1) Informatica Corp.(1) Kenexa Corp.(1) MICROS Systems, Inc.(1) NetScout Systems, Inc.(1) Nuance Communications, Inc.(1) PROS Holdings, Inc.(1) SolarWinds, Inc.(1) Solera Holdings, Inc. TIBCO Software, Inc.(1) Ultimate Software Group, Inc.(1) SPECIALTY RETAIL — 7.6% Aaron's, Inc. America's Car-Mart, Inc.(1) American Eagle Outfitters, Inc. Ascena Retail Group, Inc.(1) Buckle, Inc. (The) Cabela's, Inc.(1) Collective Brands, Inc.(1) Dick's Sporting Goods, Inc. Francesca's Holdings Corp.(1) Genesco, Inc.(1) GNC Holdings, Inc. Class A Lithia Motors, Inc., Class A Penske Automotive Group, Inc. Sally Beauty Holdings, Inc.(1) Select Comfort Corp.(1) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 3.0% Carter's, Inc.(1) Fossil, Inc.(1) G-III Apparel Group Ltd.(1) Iconix Brand Group, Inc.(1) Movado Group, Inc. Oxford Industries, Inc. PVH Corp. Under Armour, Inc. Class A(1) Wolverine World Wide, Inc. THRIFTS AND MORTGAGE FINANCE — 0.1% Berkshire Hills Bancorp, Inc. TRADING COMPANIES AND DISTRIBUTORS — 4.5% Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc.(1) DXP Enterprises, Inc.(1) H&E Equipment Services, Inc.(1) MSC Industrial Direct Co., Inc. Class A SeaCube Container Leasing Ltd. TAL International Group, Inc. Titan Machinery, Inc.(1) United Rentals, Inc.(1) Watsco, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.7% MetroPCS Communications, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $134,800,240) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $522,571), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $511,967) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $521,623), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $511,966) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $116,640), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $114,557) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,138,487) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $135,938,727) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. American Century Investments® Quarterly Portfolio Holdings NT Growth Fund July 31, 2012 NT Growth - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.5% AEROSPACE AND DEFENSE — 5.2% Boeing Co. (The) Hexcel Corp.(1) Honeywell International, Inc. Precision Castparts Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.1% United Parcel Service, Inc., Class B AUTO COMPONENTS — 0.8% Autoliv, Inc. BorgWarner, Inc.(1) AUTOMOBILES — 0.7% Harley-Davidson, Inc. BEVERAGES — 6.8% Beam, Inc. Brown-Forman Corp., Class B Coca-Cola Co. (The)(1) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 1.8% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Gilead Sciences, Inc.(1) Medivation, Inc.(1) CAPITAL MARKETS — 0.6% BlackRock, Inc. CHEMICALS — 2.4% E.I. du Pont de Nemours & Co. Monsanto Co. Rockwood Holdings, Inc. COMMERCIAL BANKS — 0.8% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 2.0% Cisco Systems, Inc. F5 Networks, Inc.(1) Palo Alto Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 10.3% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.4% Verizon Communications, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.2% Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 3.2% Core Laboratories NV Hornbeck Offshore Services, Inc.(1) Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 3.9% Costco Wholesale Corp. CVS Caremark Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.2% Annie's, Inc.(1) Hershey Co. (The) Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.9% Cooper Cos., Inc. (The) Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) ResMed, Inc.(1) Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.9% AmerisourceBergen Corp. Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 0.3% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 3.3% Chipotle Mexican Grill, Inc.(1) Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. HOUSEHOLD DURABLES — 0.5% Mohawk Industries, Inc.(1) HOUSEHOLD PRODUCTS — 1.9% Church & Dwight Co., Inc. Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES — 0.9% Danaher Corp. INSURANCE — 0.4% Brown & Brown, Inc. INTERNET AND CATALOG RETAIL — 1.9% Amazon.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 3.0% Google, Inc., Class A(1) IT SERVICES — 4.6% Accenture plc, Class A Automatic Data Processing, Inc. International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.6% Agilent Technologies, Inc. MACHINERY — 1.6% Deere & Co. Illinois Tool Works, Inc. MEDIA — 2.5% CBS Corp., Class B Time Warner Cable, Inc. Viacom, Inc., Class B METALS AND MINING — 0.3% Nucor Corp. MULTI-UTILITIES — 0.1% DTE Energy Co. MULTILINE RETAIL — 1.6% Dollar General Corp.(1) Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.6% EOG Resources, Inc. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.8% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 4.7% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Johnson & Johnson REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.0% American Campus Communities, Inc. American Tower Corp. AvalonBay Communities, Inc. Simon Property Group, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.3% CBRE Group, Inc.(1) ROAD AND RAIL — 1.6% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.4% Broadcom Corp., Class A Intel Corp. Linear Technology Corp. Marvell Technology Group Ltd. Xilinx, Inc. SOFTWARE — 7.3% Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) Fortinet, Inc.(1) Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) SPECIALTY RETAIL — 3.2% GNC Holdings, Inc. Class A Home Depot, Inc. (The) O'Reilly Automotive, Inc.(1) Tractor Supply Co. Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 0.6% Coach, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.3% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $454,617,438) EXCHANGE-TRADED FUNDS — 0.1% iShares Russell 1000 Growth Index Fund (Cost$428,961) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $3,212,181), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $3,146,998) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $3,206,351), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $3,146,995) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $716,974), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $704,176) TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,998,146) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $462,044,545) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT VistaSMFund July 31, 2012 NT Vista - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.1% AEROSPACE AND DEFENSE — 2.9% BE Aerospace, Inc.(1) Spirit Aerosystems Holdings, Inc. Class A(1) TransDigm Group, Inc.(1) AUTO COMPONENTS — 1.4% BorgWarner, Inc.(1) Delphi Automotive plc(1) AUTOMOBILES — 0.5% Harley-Davidson, Inc. BEVERAGES — 1.7% Beam, Inc. Dr Pepper Snapple Group, Inc. Monster Beverage Corp.(1) BIOTECHNOLOGY — 3.6% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Grifols SA(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.7% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 1.7% Affiliated Managers Group, Inc.(1) KKR & Co. LP CHEMICALS — 3.9% Airgas, Inc. Albemarle Corp. Celanese Corp. Eastman Chemical Co. FMC Corp. COMMERCIAL BANKS — 1.0% Comerica, Inc. East West Bancorp., Inc. COMMERCIAL SERVICES AND SUPPLIES — 2.2% Clean Harbors, Inc.(1) Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.6% F5 Networks, Inc.(1) Palo Alto Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 0.5% Seagate Technology plc CONSTRUCTION AND ENGINEERING — 1.5% Chicago Bridge & Iron Co. NV New York Shares KBR, Inc. Quanta Services, Inc.(1) CONSUMER FINANCE — 1.4% Discover Financial Services CONTAINERS AND PACKAGING — 0.2% Rock-Tenn Co., Class A DIVERSIFIED FINANCIAL SERVICES — 0.6% McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% tw telecom, inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.6% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.6% Core Laboratories NV National Oilwell Varco, Inc. Oceaneering International, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 2.2% Whole Foods Market, Inc. FOOD PRODUCTS — 3.3% Hain Celestial Group, Inc. (The)(1) McCormick & Co., Inc. Mead Johnson Nutrition Co. GAS UTILITIES — 1.0% ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.5% Cooper Cos., Inc. (The) IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) Mettler-Toledo International, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.5% Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 0.7% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 3.0% Bally Technologies, Inc.(1) Chipotle Mexican Grill, Inc.(1) Dunkin' Brands Group, Inc. Las Vegas Sands Corp. Panera Bread Co., Class A(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES — 1.2% Lennar Corp., Class A Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.2% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 1.0% priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.9% Baidu, Inc. ADR(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 5.0% Alliance Data Systems Corp.(1) Teradata Corp.(1) MACHINERY — 2.3% Chart Industries, Inc.(1) Joy Global, Inc. Titan International, Inc. Trinity Industries, Inc. Valmont Industries, Inc. MEDIA — 1.5% CBS Corp., Class B METALS AND MINING — 0.6% Carpenter Technology Corp. MULTILINE RETAIL — 2.1% Dollar Tree, Inc.(1) Family Dollar Stores, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.9% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Kodiak Oil & Gas Corp.(1) PHARMACEUTICALS — 2.3% Perrigo Co. Watson Pharmaceuticals, Inc.(1) PROFESSIONAL SERVICES — 1.3% IHS, Inc. Class A(1) Verisk Analytics, Inc. Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.9% Digital Realty Trust, Inc. Ventas, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.7% CBRE Group, Inc.(1) ROAD AND RAIL — 2.0% Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.1% ARM Holdings plc Avago Technologies Ltd. Xilinx, Inc. SOFTWARE — 3.6% Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) NetSuite, Inc.(1) Sourcefire, Inc.(1) SPECIALTY RETAIL — 10.6% Cabela's, Inc.(1) DSW, Inc., Class A GNC Holdings, Inc. Class A O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc.(1) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 2.7% Carter's, Inc.(1) Lululemon Athletica, Inc.(1) Michael Kors Holdings Ltd.(1) VF Corp. TRADING COMPANIES AND DISTRIBUTORS — 1.5% Fastenal Co. United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 2.4% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $205,796,800) TEMPORARY CASH INVESTMENTS — 2.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $3,402,533), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $3,333,493) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $3,396,358), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $3,333,484) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $759,462), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,412,853) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $213,209,653) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 8/31/12 GBP for USD Credit Suisse AG 8/31/12 (Value on Settlement Date $3,256,539) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro GBP - British Pound USD - United States Dollar (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Select Fund July 31, 2012 Select - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.0% AEROSPACE AND DEFENSE — 2.7% General Dynamics Corp. Rockwell Collins, Inc. AIR FREIGHT AND LOGISTICS — 1.9% United Parcel Service, Inc., Class B BEVERAGES — 1.8% Diageo plc BIOTECHNOLOGY — 5.5% Biogen Idec, Inc.(1) Gilead Sciences, Inc.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS — 1.7% Franklin Resources, Inc. CHEMICALS — 3.8% Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMUNICATIONS EQUIPMENT — 2.1% QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 12.7% Apple, Inc.(1) EMC Corp.(1) DIVERSIFIED FINANCIAL SERVICES — 1.9% CME Group, Inc. Hong Kong Exchanges and Clearing Ltd. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 1.5% Emerson Electric Co. ENERGY EQUIPMENT AND SERVICES — 2.9% Diamond Offshore Drilling, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 3.5% Costco Wholesale Corp. PriceSmart, Inc. FOOD PRODUCTS — 2.3% Hershey Co. (The) Mead Johnson Nutrition Co. Smart Balance, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 1.2% Intuitive Surgical, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.8% Express Scripts Holding Co.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.7% McDonald's Corp. Peet's Coffee & Tea, Inc.(1) HOUSEHOLD DURABLES — 0.9% Harman International Industries, Inc. INSURANCE — 1.1% Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 2.1% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE AND SERVICES — 6.1% Baidu, Inc. ADR(1) Facebook, Inc. Class A(1) Google, Inc., Class A(1) Responsys, Inc.(1) IT SERVICES — 5.3% MasterCard, Inc., Class A Teradata Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.9% Hasbro, Inc. MACHINERY — 3.4% Graco, Inc. Nordson Corp. Parker-Hannifin Corp. MEDIA — 2.1% Walt Disney Co. (The) METALS AND MINING — 0.5% Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL — 0.6% J.C. Penney Co., Inc. OIL, GAS AND CONSUMABLE FUELS — 3.1% Exxon Mobil Corp. Occidental Petroleum Corp. PERSONAL PRODUCTS — 1.9% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 2.7% Allergan, Inc. Bristol-Myers Squibb Co. Teva Pharmaceutical Industries Ltd. ADR PROFESSIONAL SERVICES — 1.1% IHS, Inc. Class A(1) Verisk Analytics, Inc. Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.1% American Tower Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.3% Broadcom Corp., Class A Linear Technology Corp. SOFTWARE — 2.2% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 4.2% Limited Brands, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 1.7% Coach, Inc. Tumi Holdings, Inc.(1) TOBACCO — 2.7% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $1,250,569,355) TEMPORARY CASH INVESTMENTS — 1.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $15,463,788), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $15,149,992) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $15,435,724), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $15,149,976) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $3,451,591), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $3,389,958) TOTAL TEMPORARY CASH INVESTMENTS (Cost $33,689,816) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $1,284,259,171) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) GBP for USD Credit Suisse AG 8/31/12 (Value on Settlement Date $29,772,670) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Cap Growth Fund July 31, 2012 Small Cap Growth - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.1% AEROSPACE AND DEFENSE — 1.6% Triumph Group, Inc. AUTO COMPONENTS — 0.9% American Axle & Manufacturing Holdings, Inc.(1) BEVERAGES — 0.3% Boston Beer Co., Inc., Class A(1) BIOTECHNOLOGY — 5.7% Acorda Therapeutics, Inc.(1) Affymax, Inc.(1) Alkermes plc(1) Alnylam Pharmaceuticals, Inc.(1) Arena Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Dendreon Corp.(1) Exact Sciences Corp.(1) Exelixis, Inc.(1) Genomic Health, Inc.(1) Halozyme Therapeutics, Inc.(1) ImmunoGen, Inc.(1) InterMune, Inc.(1) Ironwood Pharmaceuticals, Inc.(1) Isis Pharmaceuticals, Inc.(1) Neurocrine Biosciences, Inc.(1) NPS Pharmaceuticals, Inc.(1) Opko Health, Inc.(1) PDL BioPharma, Inc. Pharmacyclics, Inc.(1) Rigel Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Theravance, Inc.(1) BUILDING PRODUCTS — 1.4% Apogee Enterprises, Inc. Builders FirstSource, Inc.(1) Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 1.0% HFF, Inc., Class A(1) Triangle Capital Corp. WisdomTree Investments, Inc.(1) CHEMICALS — 1.0% Flotek Industries, Inc.(1) H.B. Fuller Co. Koppers Holdings, Inc. TPC Group, Inc.(1) COMMERCIAL BANKS — 4.3% Banco Latinoamericano de Comercio Exterior SA E Shares Bancorp, Inc.(1) Cathay General Bancorp. City National Corp. Columbia Banking System, Inc. Home Bancshares, Inc. Pinnacle Financial Partners, Inc.(1) Signature Bank(1) Texas Capital Bancshares, Inc.(1) UMB Financial Corp. COMMERCIAL SERVICES AND SUPPLIES — 1.2% Deluxe Corp. G&K Services, Inc., Class A COMMUNICATIONS EQUIPMENT — 1.6% InterDigital, Inc. Netgear, Inc.(1) Procera Networks, Inc.(1) Sycamore Networks, Inc.(1) Tessco Technologies, Inc. COMPUTERS AND PERIPHERALS — 0.5% Datalink Corp.(1) Electronics for Imaging, Inc.(1) Synaptics, Inc.(1) CONSTRUCTION MATERIALS — 0.6% Eagle Materials, Inc. CONTAINERS AND PACKAGING — 0.2% Packaging Corp. of America DISTRIBUTORS — 0.5% Pool Corp. DIVERSIFIED CONSUMER SERVICES — 0.8% Grand Canyon Education, Inc.(1) Sotheby's Steiner Leisure, Ltd.(1) DIVERSIFIED FINANCIAL SERVICES — 0.5% MarketAxess Holdings, Inc. DIVERSIFIED TELECOMMUNICATION SERVICES — 0.4% Premiere Global Services, Inc.(1) ELECTRICAL EQUIPMENT — 0.7% Acuity Brands, Inc. Franklin Electric Co., Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.8% Badger Meter, Inc. Cognex Corp. Littelfuse, Inc. OSI Systems, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 2.5% Dril-Quip, Inc.(1) Hornbeck Offshore Services, Inc.(1) Mitcham Industries, Inc.(1) Pioneer Energy Services Corp.(1) RigNet, Inc.(1) FOOD AND STAPLES RETAILING — 1.4% Andersons, Inc. (The) Spartan Stores, Inc. United Natural Foods, Inc.(1) FOOD PRODUCTS — 0.6% J&J Snack Foods Corp. TreeHouse Foods, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 4.3% Abaxis, Inc.(1) Align Technology, Inc.(1) Analogic Corp. Arthrocare Corp.(1) Conceptus, Inc.(1) Cyberonics, Inc.(1) DexCom, Inc.(1) Haemonetics Corp.(1) HeartWare International, Inc.(1) ICU Medical, Inc.(1) Insulet Corp.(1) Integra LifeSciences Holdings Corp.(1) MAKO Surgical Corp.(1) Masimo Corp.(1) Meridian Bioscience, Inc. Neogen Corp.(1) NxStage Medical, Inc.(1) OraSure Technologies, Inc.(1) Orthofix International NV(1) STERIS Corp. Volcano Corp.(1) West Pharmaceutical Services, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.7% Accretive Health, Inc.(1) Air Methods Corp.(1) Bio-Reference Labs, Inc.(1) Centene Corp.(1) Chemed Corp. Emeritus Corp.(1) HealthSouth Corp.(1) HMS Holdings Corp.(1) IPC The Hospitalist Co., Inc.(1) Landauer, Inc. MWI Veterinary Supply, Inc.(1) Owens & Minor, Inc. PSS World Medical, Inc.(1) Team Health Holdings, Inc.(1) WellCare Health Plans, Inc.(1) HEALTH CARE TECHNOLOGY — 1.0% athenahealth, Inc.(1) Computer Programs & Systems, Inc. HealthStream, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS AND LEISURE — 3.0% AFC Enterprises, Inc.(1) Bally Technologies, Inc.(1) Brinker International, Inc. Cedar Fair LP Papa John's International, Inc.(1) Ruth's Hospitality Group, Inc.(1) Shuffle Master, Inc.(1) Six Flags Entertainment Corp. HOUSEHOLD DURABLES — 1.4% M/I Homes, Inc.(1) Standard Pacific Corp.(1) Zagg, Inc.(1) INDUSTRIAL CONGLOMERATES — 1.5% Raven Industries, Inc. Standex International Corp. INSURANCE — 1.5% AMERISAFE, Inc.(1) Amtrust Financial Services, Inc. ProAssurance Corp. INTERNET AND CATALOG RETAIL — 0.4% HSN, Inc. INTERNET SOFTWARE AND SERVICES — 4.2% Blucora, Inc.(1) CoStar Group, Inc.(1) Dice Holdings, Inc.(1) Liquidity Services, Inc.(1) Perficient, Inc.(1) Rackspace Hosting, Inc.(1) SPS Commerce, Inc.(1) Stamps.com, Inc.(1) ValueClick, Inc.(1) Web.com Group, Inc.(1) IT SERVICES — 2.6% Cardtronics, Inc.(1) FleetCor Technologies, Inc.(1) Heartland Payment Systems, Inc. MAXIMUS, Inc. Wright Express Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 3.2% Polaris Industries, Inc. Smith & Wesson Holding Corp.(1) Sturm Ruger & Co., Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.5% Luminex Corp.(1) PAREXEL International Corp.(1) Sequenom, Inc.(1) MACHINERY — 4.5% CLARCOR, Inc. Lindsay Corp. Middleby Corp.(1) NN, Inc.(1) Robbins & Myers, Inc. Sauer-Danfoss, Inc. Titan International, Inc. MEDIA — 0.5% Regal Entertainment Group Class A METALS AND MINING — 0.3% Haynes International, Inc. Noranda Aluminum Holding Corp. MULTILINE RETAIL — 0.3% Gordmans Stores, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 4.1% Berry Petroleum Co., Class A Goodrich Petroleum Corp.(1) Gulfport Energy Corp.(1) Kodiak Oil & Gas Corp.(1) Rosetta Resources, Inc.(1) Stone Energy Corp.(1) Tesoro Logistics LP Vaalco Energy, Inc.(1) W&T Offshore, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.5% Buckeye Technologies, Inc. KapStone Paper and Packaging Corp.(1) Neenah Paper, Inc. PERSONAL PRODUCTS — 0.2% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 2.9% Auxilium Pharmaceuticals, Inc.(1) Impax Laboratories, Inc.(1) Jazz Pharmaceuticals plc(1) Medicines Co. (The)(1) Medicis Pharmaceutical Corp., Class A Nektar Therapeutics(1) Optimer Pharmaceuticals, Inc.(1) Par Pharmaceutical Cos., Inc.(1) Questcor Pharmaceuticals, Inc.(1) VIVUS, Inc.(1) PROFESSIONAL SERVICES — 1.2% Advisory Board Co. (The)(1) On Assignment, Inc.(1) TrueBlue, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.8% Cedar Realty Trust, Inc. EastGroup Properties, Inc. Education Realty Trust, Inc. Mid-America Apartment Communities, Inc. National Retail Properties, Inc. Omega Healthcare Investors, Inc. PennyMac Mortgage Investment Trust Post Properties, Inc. Sovran Self Storage, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.5% Cirrus Logic, Inc.(1) Photronics, Inc.(1) Semtech Corp.(1) Silicon Motion Technology Corp. ADR(1) Skyworks Solutions, Inc.(1) Ultratech, Inc.(1) SOFTWARE — 5.0% Actuate Corp.(1) Allot Communications Ltd.(1) Aspen Technology, Inc.(1) BroadSoft, Inc.(1) Fortinet, Inc.(1) Glu Mobile, Inc.(1) Guidance Software, Inc.(1) Kenexa Corp.(1) NetScout Systems, Inc.(1) PROS Holdings, Inc.(1) SolarWinds, Inc.(1) TIBCO Software, Inc.(1) Ultimate Software Group, Inc.(1) SPECIALTY RETAIL — 7.3% Aaron's, Inc. America's Car-Mart, Inc.(1) Ascena Retail Group, Inc.(1) Buckle, Inc. (The) Cabela's, Inc.(1) Collective Brands, Inc.(1) Francesca's Holdings Corp.(1) Genesco, Inc.(1) GNC Holdings, Inc. Class A Lithia Motors, Inc., Class A Penske Automotive Group, Inc. Select Comfort Corp.(1) Tractor Supply Co. TEXTILES, APPAREL AND LUXURY GOODS — 2.5% Carter's, Inc.(1) G-III Apparel Group Ltd.(1) Iconix Brand Group, Inc.(1) Movado Group, Inc. Oxford Industries, Inc. Wolverine World Wide, Inc. THRIFTS AND MORTGAGE FINANCE — 0.4% Berkshire Hills Bancorp, Inc. Rockville Financial, Inc. TRADING COMPANIES AND DISTRIBUTORS — 5.3% Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc.(1) DXP Enterprises, Inc.(1) H&E Equipment Services, Inc.(1) SeaCube Container Leasing Ltd. TAL International Group, Inc. Titan Machinery, Inc.(1) United Rentals, Inc.(1) Watsco, Inc. TOTAL COMMON STOCKS (Cost $280,575,753) TEMPORARY CASH INVESTMENTS — 0.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $1,318,342), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $1,291,590) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $1,315,950), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $1,291,589) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $294,260), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $289,006) SSgA U.S. Government Money Market Fund 27 27 TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,872,202) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $283,447,955) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments 27 — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. American Century Investments® Quarterly Portfolio Holdings Ultra®Fund July 31, 2012 Ultra - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.8% AEROSPACE AND DEFENSE — 1.3% General Dynamics Corp. AUTO COMPONENTS — 0.4% BorgWarner, Inc.(1) BEVERAGES — 1.5% Coca-Cola Co. (The)(1) BIOTECHNOLOGY — 4.4% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS — 0.6% T. Rowe Price Group, Inc. CHEMICALS — 4.2% Ecolab, Inc. Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMUNICATIONS EQUIPMENT — 2.7% Cisco Systems, Inc. Palo Alto Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 12.1% Apple, Inc.(1) EMC Corp.(1) CONSUMER FINANCE — 0.8% American Express Co. DIVERSIFIED FINANCIAL SERVICES — 1.6% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 3.0% Cooper Industries plc Emerson Electric Co. Polypore International, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 2.7% Core Laboratories NV Schlumberger Ltd. FOOD AND STAPLES RETAILING — 3.9% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 3.0% Hershey Co. (The) Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT AND SUPPLIES — 3.5% HeartWare International, Inc.(1) Intuitive Surgical, Inc.(1) St. Jude Medical, Inc. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.9% Express Scripts Holding Co.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 3.5% McDonald's Corp. Starbucks Corp. HOUSEHOLD PRODUCTS — 1.6% Colgate-Palmolive Co. INSURANCE — 1.0% MetLife, Inc. INTERNET AND CATALOG RETAIL — 3.1% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE AND SERVICES — 7.7% Baidu, Inc. ADR(1) Facebook, Inc. Class A(1) Google, Inc., Class A(1) LinkedIn Corp., Class A(1) Tencent Holdings Ltd. IT SERVICES — 2.9% MasterCard, Inc., Class A Teradata Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.8% Hasbro, Inc. MACHINERY — 5.3% Cummins, Inc. Donaldson Co., Inc. Joy Global, Inc. Parker-Hannifin Corp. WABCO Holdings, Inc.(1) Wabtec Corp. MEDIA — 0.1% Time Warner, Inc. METALS AND MINING — 0.5% Freeport-McMoRan Copper & Gold, Inc. OIL, GAS AND CONSUMABLE FUELS — 3.2% EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. PERSONAL PRODUCTS — 1.5% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 0.4% Teva Pharmaceutical Industries Ltd. ADR SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.8% Altera Corp. Linear Technology Corp. Microchip Technology, Inc. SOFTWARE — 4.9% Electronic Arts, Inc.(1) Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. Salesforce.com, Inc.(1) VMware, Inc., Class A(1) SPECIALTY RETAIL — 3.9% O'Reilly Automotive, Inc.(1) Tiffany & Co. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 2.0% Lululemon Athletica, Inc.(1) NIKE, Inc., Class B TOBACCO — 3.0% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $3,655,623,248) TEMPORARY CASH INVESTMENTS — 2.3% FHLB, Discount Notes, 0.00%, 8/1/12(2) Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $21,444,379), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $21,009,223) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $21,405,461), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $21,009,199) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $4,786,487), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value SSgA U.S. Government Money Market Fund 27 27 TOTAL TEMPORARY CASH INVESTMENTS (Cost $146,719,315) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $3,802,342,563) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CHF for USD Credit Suisse AG 8/31/12 CHF for USD Credit Suisse AG 8/31/12 ) (Value on Settlement Date $62,822,335) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc FHLB - Federal Home Loan Bank USD - United States Dollar (1) Non-income producing. (2) The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments 27 — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Veedot®Fund July 31, 2012 Veedot - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.3% AEROSPACE AND DEFENSE — 3.8% Alliant Techsystems, Inc. General Dynamics Corp. Lockheed Martin Corp. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.1% United Parcel Service, Inc., Class B AIRLINES — 0.6% Copa Holdings SA Class A BEVERAGES — 0.6% Boston Beer Co., Inc., Class A(1) CAPITAL MARKETS — 1.2% Affiliated Managers Group, Inc.(1) Janus Capital Group, Inc. CHEMICALS — 0.4% Scotts Miracle-Gro Co. (The) Class A COMMERCIAL BANKS — 3.5% Bank of Hawaii Corp. Fulton Financial Corp. Regions Financial Corp. Zions BanCorp. COMMERCIAL SERVICES AND SUPPLIES — 3.1% Avery Dennison Corp. Stericycle, Inc.(1) Waste Management, Inc. COMPUTERS AND PERIPHERALS — 2.3% Apple, Inc.(1) Western Digital Corp.(1) CONTAINERS AND PACKAGING — 1.1% Packaging Corp. of America DIVERSIFIED TELECOMMUNICATION SERVICES — 1.2% BCE, Inc. PT Telekomunikasi Indonesia Persero Tbk ADR ELECTRIC UTILITIES — 0.9% NextEra Energy, Inc. ELECTRICAL EQUIPMENT — 1.1% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.2% Ingram Micro, Inc. Class A(1) Power-One, Inc.(1) SYNNEX Corp.(1) ENERGY EQUIPMENT AND SERVICES — 1.0% Parker Drilling Co.(1) FOOD AND STAPLES RETAILING — 6.6% Andersons, Inc. (The) CVS Caremark Corp. Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 1.6% General Mills, Inc. Ralcorp Holdings, Inc.(1) GAS UTILITIES — 1.2% UGI Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.1% Thoratec Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 9.3% AmerisourceBergen Corp. Cardinal Health, Inc. DaVita, Inc.(1) Humana, Inc. LifePoint Hospitals, Inc.(1) McKesson Corp. Mednax, Inc.(1) UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.0% McDonald's Corp. INSURANCE — 6.4% Allstate Corp. (The) AMERISAFE, Inc.(1) Amtrust Financial Services, Inc. Assurant, Inc. CNO Financial Group, Inc. Marsh & McLennan Cos., Inc. StanCorp Financial Group, Inc. Unum Group INTERNET SOFTWARE AND SERVICES — 1.5% NIC, Inc. SouFun Holdings Ltd. ADR IT SERVICES — 5.0% Accenture plc, Class A Amdocs Ltd.(1) CACI International, Inc., Class A(1) MAXIMUS, Inc. NeuStar, Inc., Class A(1) Paychex, Inc. MACHINERY — 1.0% Caterpillar, Inc. MEDIA — 4.7% Belo Corp. Class A Cablevision Systems Corp., Class A Carmike Cinemas, Inc.(1) Time Warner Cable, Inc. Valassis Communications, Inc.(1) Viacom, Inc., Class B METALS AND MINING — 3.5% Agnico-Eagle Mines Ltd. New York Shares Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Southern Copper Corp. MULTI-UTILITIES — 0.7% MDU Resources Group, Inc. MULTILINE RETAIL — 3.3% Dollar General Corp.(1) Kohl's Corp. Macy's, Inc. Target Corp. OFFICE ELECTRONICS — 0.5% Canon, Inc. ADR OIL, GAS AND CONSUMABLE FUELS — 8.2% Chevron Corp. Enterprise Products Partners LP Exxon Mobil Corp. Kinder Morgan Energy Partners LP MarkWest Energy Partners LP Permian Basin Royalty Trust Plains All American Pipeline LP SandRidge Energy, Inc.(1) Williams Partners LP PHARMACEUTICALS — 1.4% Abbott Laboratories PROFESSIONAL SERVICES — 0.4% RPX Corp.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.7% American Capital Agency Corp. Entertainment Properties Trust Essex Property Trust, Inc. Macerich Co. (The) ROAD AND RAIL — 0.4% Hertz Global Holdings, Inc.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.8% Intel Corp. Siliconware Precision Industries Co. ADR Taiwan Semiconductor Manufacturing Co. Ltd. ADR United Microelectronics Corp. ADR SOFTWARE — 2.7% Giant Interactive Group, Inc. ADR Microsoft Corp. SolarWinds, Inc.(1) SPECIALTY RETAIL — 3.9% Childrens Place Retail Stores, Inc. (The)(1) Finish Line, Inc. (The), Class A Lowe's Cos., Inc. Rue21, Inc.(1) TOBACCO — 0.9% Lorillard, Inc. Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 2.4% China Mobile Ltd. ADR United States Cellular Corp.(1) TOTAL COMMON STOCKS (Cost $70,061,130) TEMPORARY CASH INVESTMENTS — 0.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $128,597), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $125,987) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $128,364), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $125,987) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $28,703), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $28,191) TOTAL TEMPORARY CASH INVESTMENTS (Cost $280,165) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $70,341,295) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VistaSMFund July 31, 2012 Vista - Schedule of Investments JULY 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.7% AEROSPACE AND DEFENSE — 3.0% BE Aerospace, Inc.(1) Spirit Aerosystems Holdings, Inc. Class A(1) TransDigm Group, Inc.(1) AUTO COMPONENTS — 1.4% BorgWarner, Inc.(1) Delphi Automotive plc(1) AUTOMOBILES — 0.5% Harley-Davidson, Inc. BEVERAGES — 1.7% Beam, Inc. Dr Pepper Snapple Group, Inc. Monster Beverage Corp.(1) BIOTECHNOLOGY — 3.6% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Grifols SA(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.7% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 1.7% Affiliated Managers Group, Inc.(1) KKR & Co. LP CHEMICALS — 3.9% Airgas, Inc. Albemarle Corp. Celanese Corp. Eastman Chemical Co. FMC Corp. COMMERCIAL BANKS — 1.0% Comerica, Inc. East West Bancorp., Inc. COMMERCIAL SERVICES AND SUPPLIES — 2.2% Clean Harbors, Inc.(1) Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.5% F5 Networks, Inc.(1) Palo Alto Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 0.5% Seagate Technology plc CONSTRUCTION AND ENGINEERING — 1.5% Chicago Bridge & Iron Co. NV New York Shares KBR, Inc. Quanta Services, Inc.(1) CONSUMER FINANCE — 1.4% Discover Financial Services CONTAINERS AND PACKAGING — 0.2% Rock-Tenn Co., Class A DIVERSIFIED FINANCIAL SERVICES — 0.6% McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% tw telecom, inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.6% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 2.6% Core Laboratories NV National Oilwell Varco, Inc. Oceaneering International, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 2.3% Whole Foods Market, Inc. FOOD PRODUCTS — 3.3% Hain Celestial Group, Inc. (The)(1) McCormick & Co., Inc. Mead Johnson Nutrition Co. GAS UTILITIES — 1.0% ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.4% Cooper Cos., Inc. (The) IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) Mettler-Toledo International, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.5% Catamaran Corp.(1) Express Scripts Holding Co.(1) HEALTH CARE TECHNOLOGY — 0.7% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 3.0% Bally Technologies, Inc.(1) Chipotle Mexican Grill, Inc.(1) Dunkin' Brands Group, Inc. Las Vegas Sands Corp. Panera Bread Co., Class A(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES — 1.1% Lennar Corp., Class A Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.2% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 1.0% priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.8% Baidu, Inc. ADR(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 5.0% Alliance Data Systems Corp.(1) Teradata Corp.(1) MACHINERY — 2.3% Chart Industries, Inc.(1) Joy Global, Inc. Titan International, Inc. Trinity Industries, Inc. Valmont Industries, Inc. MEDIA — 1.5% CBS Corp., Class B METALS AND MINING — 0.6% Carpenter Technology Corp. MULTILINE RETAIL — 2.1% Dollar Tree, Inc.(1) Family Dollar Stores, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.9% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Kodiak Oil & Gas Corp.(1) PHARMACEUTICALS — 2.3% Perrigo Co. Watson Pharmaceuticals, Inc.(1) PROFESSIONAL SERVICES — 1.3% IHS, Inc. Class A(1) Verisk Analytics, Inc. Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.9% Digital Realty Trust, Inc. Ventas, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.7% CBRE Group, Inc.(1) ROAD AND RAIL — 2.0% Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% ARM Holdings plc Avago Technologies Ltd. Xilinx, Inc. SOFTWARE — 3.7% Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) NetSuite, Inc.(1) Sourcefire, Inc.(1) SPECIALTY RETAIL — 10.7% Cabela's, Inc.(1) DSW, Inc., Class A GNC Holdings, Inc. Class A O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc.(1) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 2.7% Carter's, Inc.(1) Lululemon Athletica, Inc.(1) Michael Kors Holdings Ltd.(1) VF Corp. TOBACCO — 0.7% Lorillard, Inc. TRADING COMPANIES AND DISTRIBUTORS — 1.5% Fastenal Co. United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 2.4% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $1,043,200,969) TEMPORARY CASH INVESTMENTS — 2.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 2.50%, 7/15/14 - 3/31/15, valued at $16,299,919), in a joint trading account at 0.14%, dated 7/31/12, due 8/1/12 (Delivery value $15,969,156) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $16,270,338), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value $15,969,138) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $3,638,219), in a joint trading account at 0.10%, dated 7/31/12, due 8/1/12 (Delivery value SSgA U.S. Government Money Market Fund 21 21 TOTAL TEMPORARY CASH INVESTMENTS (Cost $35,511,454) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $1,078,712,423) OTHER ASSETS AND LIABILITIES — (0.3)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 8/31/12 GBP for USD Credit Suisse AG 8/31/12 (Value on Settlement Date $15,583,462) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro GBP - British Pound USD - United States Dollar (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments 21 — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of July 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Mutual Funds, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: September 26, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: September 26, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: September 26, 2012
